Citation Nr: 1423527	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the reduction in the evaluation for posttraumatic stress disorder (PTSD) from 70 percent to 50 percent was proper. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2000 to June 2000 and from October 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) in January 2010.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the disability rating for PTSD from 70 percent to 50 percent effective April 1, 2010, to include providing proper notification of the proposal to reduce the disability rating, and giving the Veteran the opportunity to submit evidence. 

2.  At the time of the reduction, the evidence did not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work sufficient to warrant the reduction of the 70 percent rating to a 50 percent rating. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 70 percent rating for PTSD have been met for the period from April 1, 2010.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Requirements

The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this appeal for restoration.

The Board finds that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for PTSD.  Specifically, a November 2009 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the November 2009 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  

The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a January 2010 rating decision, the subject of this appeal.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the January 2010 reduction rating decision provided that, 60 days following the decision, which the RO determined to be April 1, 2010, the reduction would take effect.  Thus, the reduction was procedurally correct.

In view of the Board's favorable decision on the issue of restoration of the 70 percent rating for PTSD, further assistance is unnecessary to aid the Veteran in substantiating this issue.  

Rating Reduction Laws and Analysis

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  

In this case, the 70 percent rating for PTSD was in effect for less than five years at the time of the January 2010 reduction.  Accordingly, the provisions of 38 C.F.R. 
§ 3.344(a) do not apply to this rating.  See April 2006 rating decision (initial grant of service connection for PTSD, effective April 1, 2005).
Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether the 70 to 50 percent reduction was warranted, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran contends that the reduction of the PTSD rating was improper, and that the 70 percent rating should be restored.  Specifically, he asserts that his PTSD has not improved.  Although the Veteran admits that he stopped taking antidepressant medication for a period of time, he maintains that he did so because he wanted to avoid feeling "in the clouds all the time," and not because his PTSD symptoms have improved.  See March 2012 substantive appeal.  He also maintains that he is unable to emotionally connect with people and struggles at work due to anger and isolation issues.  The Veteran has also stated that he continues to have poor sleep, which in turn, adds to his irritability, anger, poor concentration and memory, and hypervigilence symptoms.  He reports intrusive memories, increased startled response due to loud noises at work, and nightmares weekly, at a minimum.  See December 2009 notice of disagreement.    

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  A rating of 50 percent is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted if it is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV).

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  DSM-IV at 46-47.

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.
GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 46-47.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Upon review of all the evidence of record, both lay and medical, at the time of the reduction, the Board finds that the evidence is in equipoise as to whether there was actual improvement of the PTSD disability and in the Veteran's ability to function under the ordinary conditions of life and work from April 1, 2010.  

The reduction from a 70 percent to 50 percent for PTSD was based on the November 2009 VA PTSD examination report.  The Board notes that the RO also proposed to reduce the Veteran's PTSD rating in June 2008; however, the 70 percent rating for PTSD was continued in a September 2008 rating decision, based in part on a May 2008 VA examination report.  

During the May 2008 VA examination, the Veteran reported working at a plumbing shop for approximately one year and said that he had been doing relatively well on the job.  The Veteran also stated that he did not socialize much and continued to report symptoms of PTSD, to include nightmares and intrusive thoughts approximately twice a week.  The Veteran reported difficulties watching the news and difficulty in expressing his feelings and stated that he felt quite detached from other people.  Other reported symptoms included, difficulty staying asleep, hypervigilance, irritability, and anxiety when in large crowds, which in turn prompted intrusive thoughts related to his combat experiences.  

Upon mental status examination, the May 2008 VA examiner stated that the Veteran was casually dressed and well groomed.  He generally spoke freely and spontaneously throughout the interview session.  The quality of the Veteran's speech was clear and easily understandable.  The Veteran was correctly oriented to person, place, time and purpose.  Thoughts were logical and goal-directed, showing a lack of major thought problems.  Affect was within normal limits and mood generally appeared happy.  Attention and concentration were slightly disrupted. Memory was generally intact and the Veteran was able to abstract adequately on proverbs.  The Veteran's relationship with the examiner was noted as cooperative, yet somewhat distant.  

Ultimately, the May 2008 VA examiner diagnosed PTSD with depressive disorder and assigned a GAF score of 58, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner further stated that the Veteran was reporting a similar level of symptoms as when he was first examined in January 2006.  Although the examiner did note that the Veteran did appear to be doing better in terms of occupational functioning and was attending school, he continued to suffer from social difficulties on a "moderate" level.  
Based on the May 2008 findings, the RO continued the Veteran's 70 percent rating in a September 2009 rating decision.  In November 2009, the RO requested another VA examination.  During this evaluation, the Veteran reported that he discontinued his psychiatric medication and was no longer involved in counseling therapy.  The Veteran also reported continued symptoms of nightmares of military trauma once a week, from which he reported waking up with an increased heart rate and sweating. He reported flashbacks, insomnia, irritability and anger, poor concentration, anhedonia, avoidance of reminders of military trauma, hypervigilance, and 
increased startle reaction.  It was further noted that the Veteran experienced depressive symptoms, including a dysphoric mood all the time, low energy, variable appetite, and feelings of hopelessness, helplessness, and worthlessness.  The Veteran indicated that he was in a plumbing apprenticeship, where he had been receiving adequate grades, although he noted that he was struggling with difficulty with concentration and memory, in addition to increased startle response with work-related noise.  The Veteran also stated that he got along well with his co-workers, in part because they understood his situation.  The Veteran discussed problems with emotional intimacy, which had caused difficulty in his relationships with women.  Specifically, the Veteran stated that he could not open up or trust other people and was unable to "move to the next level." 

Upon mental status examination, the November 2009 VA examiner noted that the Veteran presented in the evaluation as casually dressed, cooperative, and fully oriented, with no signs of a thought disorder or psychosis.  Mood was noted as mildly dysphoric.  The Veteran's short-term memory and concentration were both noted as being in the "below average range."  The examiner diagnosed PTSD and secondary depression and assigned a GAF score of 60, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA treatment records reflect continued treatment for PTSD.  In a July 2012 treatment note, the Veteran requested counseling and stated that he was on medication.  Specifically, the Veteran requested help with "reconnecting to emotions" as his emotional distancing had cost him two relationships and was straining his current relationship.  He also reported having military-related anxiety producing dreams about once a week, avoiding going to crowded areas, keeping weapons nearby when he slept, and of being overreactive to unexpected actions or sounds.  The VA psychologist assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's PTSD symptoms continue to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, personal relationships, thinking, and mood.  Although there is some evidence of improvement, such as the Veteran's plumbing apprenticeship and involvement in school, the overall evidence does not demonstrate that the improvement of the Veteran's PTSD symptoms actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  See Brown at 420-21; Schafrath at 594.  The evidence of record reflects that the Veteran has been assigned GAF scores of 58, 60, and 55.  These scores have not significantly changed from the score of 52, assigned at the initial examination in January 2006.  In fact, all these GAF scores reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Further, although the May 2008 VA examiner reported that the Veteran's occupational functioning and depression had improved, the Veteran was noted to have continued moderate social impairment.  Also, the November 2009 VA examiner noted that the Veteran contained to have symptoms of nightmares, flashbacks, insomnia, irritability, anger, poor concentration, decreased interest in pleasurable activities, hypervigilence, and increased startled response.  The examiner stated that the Veteran's PTSD symptoms had "interfered with his relationships with women" and had interfered with school as he had some difficulty with concentration and short-term memory.  The Veteran also reported some difficulty at work due to his PTSD symptoms.  For example, the Veteran stated that he "freaked out" because of loud noises coming from a nail gun without warning.  The Board finds that this evidence reflects continued impairment in occupational and social impairment with deficiencies in most areas, such as work, school, personal relationships, concentration and memory, and mood.

As noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's GAF scores or that some of his PTSD symptoms have slightly improved.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown and Schafrath.  

The Board finds that this second prong in effectuating a proper reduction has not been demonstrated by the evidence of record.  As discussed above, the May 2008 and November 2009 VA examination reports reflect that the Veteran's PTSD continues to result in occupational and social impairment with deficiencies in most areas, such as work, school, personal relationships, concentration and memory, and mood.  The Board finds that this evidence does not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work.  For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms have remained relatively consistent throughout the appeal period and more nearly approximated a 70 percent rating for the period from April 1, 2010.


ORDER

Restoration of a 70 percent rating for PTSD from April 1, 2010 is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


